The declaration states that the ladder alleged to have been insecure "constituted a part of the permanent structure of the" tank and that defendants negligently furnished to the plaintiff said ladder, a rung of which was defective, insecure, dangerous and insufficient to sustain the weight of the plaintiff; and that defendants negligently failed to replace or repair the ladder and to inform or warn plaintiff of its defective, insecure and dangerous condition; and that defendants negligently failed to make any reasonable inspection of said ladder to determine its adequacy for the use made of it, etc.
It appears that the ladder was constructed of cypress to make it more durable for its uses in a water tank; but that the nails, used in securing the rungs mortised in their supports, corroded and rusted out because of intermittent exposure to water and salt air, which, in view of known facts affecting nails, reasonably put upon the defendants the burden *Page 279 
of inspection of the ladder from time to time to maintain its safety if nails used in its construction are subject to more or less rapid deterioration because of the conditions under which the ladder is used.
The evidence indicates that though the ladder was originally safe as constructed, yet appropriate inspection was not made; and it does not appear as against the verdict of the jury, that under the hazardous occupation Act the conduct of the plaintiff in using the ladder without inspecting its condition precludes a recovery of damages reasonably commensurate with the personal injuries received and the fault of the defendants. See Kirkland v. City of Gainesville, 122 Fla. 765, 166 So. 460.
The defect in the ladder was not obvious and there was a duty on the defendants to have the ladder in the tank inspected with sufficient frequency to constitute reasonable care to maintain the ladder in a safe condition for the uses intended by its being made a permanent part of the interior of the water tank. The duty to inspect and repair or to warn of the unsafe condition of the ladder was not complied with, hence the liability.
Rehearing denied.
ELLIS, C.J., and WHITFIELD, BUFORD and DAVIS, J.J., concur.
TERRELL and BROWN, J.J., dissent.